Citation Nr: 0836710	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected benign neoplasms of the breasts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1991 to July 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which granted service connection 
for GERD and benign neoplasms of the breasts, with each 
disability assigned a noncompensable (zero percent) 
disability rating.  

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in August 2005.  A 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This case was remanded by the Board in January 2006 for 
additional evidentiary development.  This was accomplished, 
and in December 2007 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued the service-connected breast disorder 
at noncompensably disabling; the service-connected GERD was 
increased to 10 percent disabling.  
The veteran has indicated continued dissatisfaction with the 
rating assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].   



Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for an acquired psychiatric disorder, was granted 
by the AMC in a December 2007 decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].	

Referred issue

In a statement dated August 14, 2005, the veteran appears to 
argue for an increased rating for her service-connected 
hysterectomy due to cervical dysplasia with endometriosis.  
That issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's GERD is manifested by pyrosis which interferes 
with sleep, regurgitation, nausea and diarrhea.

2.  The medical and other evidence of record indicates that 
the veteran's bilateral breast disorder is manifested by 
benign cysts which cause pain, sensitivity, swelling and 
discoloration of the breasts.

3.  The evidence does not show that the veteran's service-
connected GERD and breast disability are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.
CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for a 10 percent rating for benign neoplasms 
of the breasts have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Code 7628 (2007); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected GERD and breast disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
January 2006.  The Board instructed VBA to provide the 
veteran with updated examinations.  The claims were then to 
be readjudicated.

A VA examination was obtained in July 2006.  The claims were 
readjudicated via the December 2007 SSOC.  Thus, the Board's 
remand instructions were complied with.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters dated April 
30, 2003 and June 14, 2004, as well as an additional letter 
from the AMC dated January 25, 2006, which was issued 
subsequent to the Board's remand.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  She was also informed that VA would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records that the she identified.  Included with the April 
2003 and June 2004 letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and those 
letters asked that the veteran complete this release so that 
VA could obtain these records on her behalf.  The January 
2006 letter also informed the veteran that for records she 
wished for VA to obtain on her behalf she must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
June 2004 letter specifically advised the veteran that in 
order to be assigned an increased disability rating the 
evidence must show "that your service-connected condition 
has gotten worse.  See the June 14, 2004 letter at page 6.  



In the January 2006 letter, the veteran was specifically 
notified to describe or submit any additional evidence which 
she thought would support her claim.  "If there is any other 
evidence that has not been previously considered or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
January 25, 2006 letter, page 2 [emphasis as in original 
letter]; see also the June 14, 2004 letter, page 2.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
AMC dated April 21, 2008.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the April 2003, 
June 2004 and January 2006 VCAA letters and her claims were 
readjudicated in the December 2007 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claims and to respond to the VA notice.  
Moreover, after the veteran was provided with Dingess notice 
in the April 2008 letter, her representative submitted 
argument on her behalf in June 2008 and did not indicate that 
there were any outstanding records pertinent to her claims.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to her claims as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate her claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Codes utilized in rating 
her claims and made specific argument as to how his 
disability had increased in severity and the effect that 
increase had on her employment and daily life.  See, e.g., 
her April 12, 1999 claim.  Moreover, both the veteran and her 
representative discussed the reasons the veteran met the 
evidentiary burdens necessary to allow for the grant of her 
increased rating claims during the August 2005 hearing.  It 
is therefore clear that the veteran was or should have been 
aware of the applicable schedular standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records 
which have been identified by the veteran.  The veteran has 
identified no other relevant medical treatment.  She was 
provided with a VA compensation and pension (C&P) examination 
in February 2000.  Additionally, the Board ordered another 
examination, which was accomplished in July 2006.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her claims.  She has been ably represented by 
her service organization, which filed additional argument in 
June 2008.  As was noted in the Introduction, she testified 
at a personal hearing which was chaired by the undersigned 
Veterans law Judge in August 2005.

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected GERD, currently evaluated as 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's gastrointestinal disability, GERD, is currently 
rated by analogy to Diagnostic Code 7346 [hiatal hernia].  
This diagnostic code encompasses the veteran's current 
complaints of nausea, pain and heartburn (pyrosis).  See 38 
C.F.R. § 4.20 (2007), supra.

Though there is no provision specific to the veteran's 
current diagnosis of GERD, Diagnostic Code 7346 [hiatal 
hernia] considers all of the veteran's current 
symptomatology, including her substantial diarrhea nausea, 
heartburn (or pyrosis) and chest pain.

With respect to other potentially applicable codes, 
employment of Diagnostic Codes 7304, 7305, or 7306 [relating 
to various types of ulcers] is not appropriate, because 
ulcers have not been diagnosed.  In addition, the medical 
record indicates that the veteran does not manifest 
symptomatology associated with these codes such as melena, 
anemia and weight loss. 

The Board has not identified another code pertaining to 
digestive disorder which better suits the veteran's GERD 
symptomatology, and the veteran has not requested that 
another Diagnostic Code be employed.

In sum, the veteran is most appropriately rated under 
Diagnostic Code 7346.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
her GERD by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7346 [hiatal hernia].  See 38 C.F.R. § 4.20 (2007) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2007).

Analysis

The veteran seeks an increased disability rating for her 
service-connected GERD, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007).  She currently complains of daily nausea, 
diarrhea, frequent heartburn and chest pain which interferes 
with her ability to sleep.  See the August 2005 hearing 
transcript, pages 9-11, 17.

Schedular rating

To warrant the assignment of a 30 percent disability rating 
under Diagnostic Code 7346, the veteran's GERD must be 
manifested by persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  



The criteria in Diagnostic Code 7346 are conjunctive.  See 
Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO that her current GERD symptoms consisted of frequent 
heartburn that interfered with her sleep, along with reflux, 
nausea and diarrhea.  See the August 2005 hearing transcript, 
pages 9-11.  This appears to be congruent with the objective 
medical evidence of record.

Review of the recent medical evidence of record demonstrates 
that the veteran's GERD symptomatology does not include 
dysphagia, is not accompanied by substernal arm or shoulder 
pain, and cannot be characterized as "persistently 
recurrent" or "productive of considerable impairment of 
health" to allow for a 
30 percent disability rating.  

With respect to dysphagia (difficulty swallowing), the 
veteran specifically denied trouble with swallowing in a 
September 2005 VA outpatient record and her July 2006 VA 
examination.  The objective medical record is negative for 
evidence of dysphagia.  For that reason alone, the claim for 
a higher disability rating fails.

Moreover, there is no objective evidence of substernal arm or 
shoulder pain, to include the February 2000 and July 2006 VA 
examination reports, which is suggestive that the veteran's 
GERD is accompanied by arm or shoulder pain.  

After having carefully reviewed the record, the Board finds 
that the totality of objective symptomatology described 
therein does not amount to "persistently recurrent 
epigastric distress . . . productive of considerable 
impairment of health" necessary to warrant the assignment of 
a 30 percent disability rating under Diagnostic Code 7346.  
The veteran has presented a handful of times for VA 
outpatient treatment of GERD symptoms over the years, which 
is not indicative of "persistently recurrent" epigastric 
distress.  The February 2000 VA examiner describe the 
veteran's GERD as "mild," and the July 2006 VA examiner 
described the veteran's GERD as "relatively asymptomatic" 
and found the veteran's GERD symptoms "do not result in 
major impairment of health."  Additionally, there is no 
medical evidence of anemia or any other condition consistent 
with considerable impairment of health due to GERD.  

The evidence of record indicates that pyrosis and 
regurgitation are present.  However, as discussed above, a 
preponderance of the evidence does not indicate that 
dysphagia is present.  Since two of the three symptoms 
required for the assignment of a 30 percent disability rating 
are arguably present, a 10 percent disability rating is in 
order.  This is in fact the rating which has been assigned.  
For reasons stated above, however, several of the 
requirements for a 30 percent rating are not present.  

In short, the medical evidence discussed above shows that 
there is no competent medical evidence of "considerable 
impairment of health" due to "persistently recurrent 
epigastric distress."  Therefore, the criteria for a 30 
percent disability rating under Diagnostic Code 7346 have not 
been met.

It follows that the veteran has not met the criteria for a 60 
percent disability rating under Diagnostic Code 7346, as it 
requires even more severe symptomatology.  Specifically, 
neither the February 2000 or July 2006 VA examiners indicated 
that the veteran's GERD caused significant anemia or 
malnutrition.  Additionally, the remainder of the medical 
evidence is negative for hematemesis, melena, or any other 
symptoms indicative of a severe impairment of health.  The 
veteran has pointed no such pathology.  Though vomiting is 
present, it is still only one of a number of criteria 
necessary for assignment of a 60 percent rating.  See Melson, 
supra.  In any event, the July 2006 VA examiner speculated 
that "vomiting could conceivably occur for other reasons as 
well."

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 10 percent for GERD.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
GERD has not changed appreciably since the veteran filed her 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration. 

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, May 14, 1999.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating issues on appeal.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for her service-connected GERD.  The benefit sought on 
appeal is accordingly denied.




2.  Entitlement to an increased (compensable) disability 
rating for service-connected benign neoplasms of the breasts.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Assignment of diagnostic code

The veteran is currently assigned a noncompensable (zero 
percent) evaluation for her service-connected benign 
neoplasms under 38 C.F.R. § 4.118, Diagnostic Codes 7628-7806 
[benign neoplasms of the breast-eczema].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, supra.

Diagnostic Code 7628 is obviously applicable, since the 
veteran has been diagnosed as having benign neoplasms of her 
breasts.  That diagnostic code instructs to rate benign 
neoplasms of the breast under impairment in function of 
urinary or gynecological systems, or skin.  See 38 C.F.R. § 
4.27 (2007) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The evidence or record is negative for urinary or 
gynecological symptoms due to the service-connected breast 
disability.  The veteran currently complains of pain, 
sensitivity, swelling and discoloration of the breasts.  See 
the August 2005 hearing transcript, pages 7-9.  This results 
in consideration of her disability pursuant to the criteria 
for rating skin disabilities.  

The veteran is rated under 38 C.F.R. § 4.118, Diagnostic Code 
7806 [eczema].  
However, the Board feels the service-connected breast 
problems are best rated by analogy to painful scars under 
Diagnostic Code 7804 [scars, superficial, painful on 
examination].  See 38 C.F.R. § 4.20 (2007), supra.  
Crucially, in the Board's estimation, symptomatology under 
Diagnostic Code 7804 (pain without underlying tissue damage) 
is synonymous with the veteran's current complaints of pain 
and discomfort in both breasts.  Moreover, employing 
Diagnostic Code 7804 results in a higher disability rating 
for the veteran's breast disability than if Diagnostic Code 
7806 were employed.  

The Board therefore concludes that Diagnostic Code 7804 is 
the most appropriate in rating the veteran's service-
connected breast disability.

Specific rating criteria

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the December 2007 SSOC, which reflects 
that the claim has been evaluated under both the old and new 
versions of the criteria.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.  However, 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC 3-
2000.

[The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were again amended in October 2008.  The 
October 2008 revisions are applicable to application for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the veteran filed her claim in April 1999.  Therefore, the 
post-October 2008 version of the schedular criteria is 
inapplicable.]


(i.)  The former schedular criteria

Prior to August 30, 2002, under Diagnostic Code 7804 a 
maximum 10 percent was assigned for scars which are tender 
and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002).

(ii.)  The current schedular criteria
Pursuant to the revised criteria for Diagnostic Code 7804, a 
10 percent rating is warranted for superficial scars that are 
painful on examination. 
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Analysis

Schedular rating

Examination in July 2006 revealed lumps in the breast, some 
of which were tender upon palpation.  The veteran also 
testified as to pain, sensitivity, swelling and discoloration 
of the breasts during her personal hearing.  See the August 
2005 hearing transcript, pages 7-9.  Under these 
circumstances, the Board finds that a 
10 percent disability rating is warranted for the service-
connected breast disability under both the former and current 
versions of Diagnostic Code 7804.  This is the maximum rating 
available under both versions of Diagnostic Code 7804.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence, in particular the July 
2006 VA examination report and August 2005 hearing testimony, 
shows that throughout the appeal period the veteran has not 
evidenced breast symptomatology warranting a disability 
rating other than the currently-assigned 10 percent.

Accordingly, the 10 percent rating which the Board is 
assigning for the veteran's service-connected breast 
disability will be effective from May 14, 1999, the effective 
date of service connection.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating is 
warranted for the veteran's service-connected breast 
disability.  To that extent, the appeal is allowed.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the January 2002 SOC, accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that her symptoms of pain and discomfort 
constitutes an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's GERD or her breast disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the veteran's employment 
due to the service-connected GERD and breast disabilities.  
The veteran indicated during the July 2006 VA examination 
that she was currently employed with a heating and air 
conditioning company. While employment may be made more 
difficult by the veteran's disabilities, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 10 percent ratings which are 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

Entitlement to an increased rating for GERD is denied.

Entitlement to an increased disability rating, 10 percent, 
for benign neoplasms of the breasts is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


